Fourth Court of Appeals
                                  San Antonio, Texas
                                          April 6, 2018

                                      No. 04-18-00129-CV

                                    Stanton P. BELL, et al.,
                                          Appellants

                                                v.

                     CHESAPEAKE ENERGY CORPORATION, et al.,
                                   Appellees

                  From the 224th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2016CI22093
                       Honorable Cathleen M. Stryker, Judge Presiding

                                         ORDER
        Pursuant to section 51.014(d) of the Texas Civil Practice and Remedies Code and Rule
28.3 of the Texas Rules of Appellate Procedure, we GRANT the cross-petitions for permission
to appeal from an interlocutory order. Cross-notices of appeal are deemed to have been filed on
the date of this order and the cross-appeals will proceed as accelerated appeals. See TEX. R. APP.
P. 28.3(k).

       We ORDER the district clerk to file the clerk’s record in this court on or before April
16, 2018. We ORDER the court reporter to file the reporter’s record in this court on or before
April 16, 2018.

       We order the clerk of this court to file a copy of this order with the District Clerk of
Bexar County, Texas. See id. We further order the clerk of this court to serve a copy of this
order on the district clerk, the court reporter, and all counsel.

                                                     _________________________________
                                                     Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 6th day of April, 2018.

                                                     ___________________________________
                                                     KEITH E. HOTTLE,
                                                     Clerk of Court